DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hudson et al. (US 2018/0286707 A1).
Regarding claims 1-2, 8-11, Hudson discloses methods for etching a feature in a substrate. The feature may be etched in dielectric material, which may or may not be provided in a stack of materials. The substrate may be etched using cryogenic temperatures and particular classes of reactants. In various examples, the substrate may be etched at a temperature of about -20.degree. C. or lower, using a mixture of reactants that includes at least one reactant that is an iodine-containing fluorocarbon, an iodine-containing fluoride, a bromine-containing fluorocarbon, a sulfur-containing reactant, or one of another select set of reactants. In various embodiments, the combination of low processing temperature with particular reactants results in very effective bow control.
flowing a mixture of reactants into the chamber, generating a plasma from the mixture of reactants, and etching the dielectric material of the substrate to form the feature in the substrate, where the mixture of reactants includes at least one reactant selected from the group consisting of: an iodine-containing fluorocarbon, a bromine-containing fluorocarbon, an iodine-containing fluoride, hydrogen iodide (HI), hydrogen bromide (HBr), iodine monobromide (IBr), sulfur hexafluoride (SF.sub.6), sulfur dioxide (SO.sub.2), carbon disulfide (CS.sub.2), carbonyl sulfide (COS), tetrafluoromethane (CF.sub.4), hexafluoroethane (C.sub.2F.sub.6), and octafluoropropane (C.sub.3F.sub.8), decafluorobutane (C.sub.4F.sub.10), trifluoromethane, (CHF.sub.3), and pentafluoroethane (C.sub.2HF.sub.5).
0020] Fabrication of certain semiconductor devices involves etching features into a dielectric material or materials. The dielectric material may be a single layer of material or a stack of materials. In some cases a stack includes alternating layers of dielectric material (e.g., silicon nitride and silicon oxide).
[0045] Examples of such reactants include, but are not limited to, fluorocarbons and hydrofluorocarbons (e.g. trifluoromethane (CHF.sub.3), tetrafluoromethane (CF.sub.4), hexafluoroethane (C.sub.2F.sub.6), octafluoropropane (C.sub.3F.sub.8), etc), iodine-containing fluorocarbons (e.g., trifluoromethyl iodide (CF.sub.3I), iodopentafluoroethane (C.sub.2IF.sub.5), diiodotetrafluoroethane (C.sub.2I.sub.2F.sub.4), pentafluoroethyl iodide (C.sub.2F.sub.5I), etc.), iodine heptafluoride (IF.sub.7), etc.), hydrogen iodide (HI), bromine-containing fluorocarbons (e.g., tribromotrifluoroethane (C.sub.2Br.sub.3F.sub.3), dibromotetrafluoroethane (C.sub.2Br.sub.2F.sub.4), bromopentafluoroethane (C.sub.2BrF.sub.5), bromotrifluoromethane (CF.sub.3Br), etc.), other bromine-containing reactants (e.g., iodine monobromide (IBr), hydrogen bromide (HBr), etc.), and sulfur-containing reactants (e.g. sulfur hexafluoride (SF.sub.6), hydrogen sulfide (H.sub.2S), sulfur dioxide (SO.sub.2), carbon disulfide (CS.sub.2) carbonyl sulfide (COS), and other sulfur-containing reactants). These reactants may be combined with one another in any combination, including with various etchants and/or co-reactants as described below.
Hudson’s [0032] The substrate may have an overlying mask layer that defines where the features are to be etched. In certain cases, the mask layer is Si, and it may have a thickness between about 500-1500 nm. In certain other cases, the mask layer may be carbon-based. [0078] In some embodiments, an ashable hard mask layer (such as an amorphous carbon layer) and another suitable hard mask (such as an antireflective layer) may be deposited prior to applying the photoresist. Hudson suggests any suitable hard mask can be used, applicant has not shown any unexpected results associated with using any particular mask including tungsten.
It is noted that Hudson does not disclose iodine heptafluoride (IF.sub.7) and the gases containing carbon in a same embodiment, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to mix any two or three or even 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
	Hudson further teaches [0049] In some cases, there may be two or more steps to etching the substrate, for example with different reaction conditions (e.g., different substrate temperature, pressure, flow rate of reactants, RF power, and/or RF duty cycle, etc.), and reactants may be combined with one another in any combination this disclosure from Hudson encompasses the case where the first ratio is higher than or substantially equal to zero, and the second ratio is higher than the first ratio, as it pertains to applicant’s claim 19 when applicant’s specification does not show unexpected results obtained with such a limitation. [0007] In certain embodiments, the substrate is etched at two or more different sets of reaction conditions, the two or more different sets of reaction conditions being different with respect to at least one variable selected from the group consisting of: chiller temperature, substrate temperature, flow rate of the mixture of reactants into the chamber, pressure in the chamber, and power used to generate the plasma. For instance, the different sets of reaction conditions may be different with respect to the chiller temperature such that the substrate is etched at two or more different temperatures. In one embodiment, the chiller reaches a temperature between about -100.degree. C. and about -20.degree. C. during etching.
necessarily result in the steps of first generating plasma of the processing gas further including an additive gas at a first ratio with respect to a total flow rate of the processing gas, and second generating plasma of the processing gas further including the additive gas at a second (flow rate) ratio different from the first (flow rate) ratio with respect to the total flow rate of the processing gas. The additive gas is any of the reactants combined with one another in any combination, including with various etchants and/or co-reactants cited by Hudson.

Regarding claim 3, Hudson teaches [0047] In certain implementations, the etching chemistry includes a combination of fluorocarbons (e.g., any of the iodine-containing fluorocarbons, bromine-containing fluorocarbons, sulfur-containing fluorocarbons, perfluorocarbons, hydrofluorocarbons, etc. described herein) and oxygen. For instance, in one example the etching chemistry includes Ar, O.sub.2, CF.sub.4, and C.sub.2IF.sub.5. In another example the etching chemistry includes CF.sub.3Br, CF.sub.4, Ar, and O.sub.2. In another example the etching chemistry includes HBr, H.sub.2, NF.sub.3, and CH.sub.3F. In another example, the etching chemistry includes HI, CF.sub.4, O.sub.2, and Ar. In another example the etching chemistry includes CF.sub.3I, CH.sub.2F.sub.2, NF.sub.3, and H.sub.2. In yet another example, the etching chemistry includes CF.sub.3I, SF.sub.6, and C.sub.2HF.sub.5. Other conventional etching chemistries may also be used, as may non-conventional chemistries. The fluorocarbons/hydrofluorocarbons may flow at a rate between about 0-500 sccm, for example 
	Hudson discloses, as suggested above, a ratio of a flow rate of the included  iodine heptafluoride gas to a total flow rate of the processing gas supplied into the chamber body in (b) in a range overlapping applicant’s claimed range of 1.3% or more. Overlapping ranges are held obvious.
Regarding claim 4, Hudson discloses [0044] Often such reactants may include more than one species of halogen (e.g., iodine and fluorine, or bromine and fluorine).
Regarding claims 5-7, Hudson discloses [0049] At operation 208, the substrate is etched. The substrate may be etched via ions and/or radicals in the plasma. In some cases, the substrate may be directly exposed to the plasma. In other cases, the substrate may be shielded from the plasma by one or more grids, where the grids include apertures that are used to form ion beams to which the substrate is exposed. In some cases, there may be two or more steps to etching the substrate, for example with different reaction conditions (e.g., different substrate temperature, pressure, flow rate of reactants, RF power, and/or RF duty cycle, etc.). An example is further explained in relation to FIG. 2B. Furthermore, here also, when any of the reaction conditions any reactants, combined with one another in any combination, including with various etchants and/or co-reactants, of Hudson is changed from one step to the other as 
As to claim 20, and as detailed above the disclosure of Hudson certainly encompasses an etching method comprising: (a) providing a workpiece having a silicon-containing film and a mask having an opening formed therein and provided on the silicon-containing film in a chamber body of a plasma processing apparatus; and (b) generating plasma of a processing gas containing carbon and iodine heptafluoride in the chamber body thereby etching the silicon containing film, wherein (b) includes sequentially generating first plasma and second plasma of the processing gases further including gases different from each other, respectively, the first plasma includes first fluorine-containing molecules, and the second plasma includes second any combination, including with various etchants and/or co-reactants.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive in view of full disclosure of Hudson. The instant rejections have been updated/rewritten to address all the new amendments/additions to the claims as well as all applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713